UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


CHRISTIAN WRIGHT,

               Plaintiff,

       v.
                                                     Civil Action No. 19-2365 (TJK)
SHEEHY FORD OF MARLOW HEIGHTS,
INC.,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Sheehy Ford’s Motion to Dismiss for lack of personal

jurisdiction and improper venue. For the reasons explained below, the Court agrees that it lacks

personal jurisdiction, and therefore need not decide whether venue lies here. But instead of

dismissing the case, it will transfer it to the District of Maryland—where personal jurisdiction

and venue are proper—because doing so is in the interest of justice.

       Background

       Christian Wright sued her former employer, Sheehy Ford of Marlow Heights, Inc., in the

Superior Court of the District of Columbia in July 2019. See ECF No. 1-1 (“Compl.”). Wright

alleges that Sheehy Ford discriminated against her because of her disability in violation of the

Americans with Disabilities Act (ADA), the Family Medical Leave Act (FMLA), and the

Maryland State Employment Discrimination Act. Id. ¶¶ 5, 34–63. Shortly after the case began,

Sheehy Ford removed it to this Court. ECF No. 1. Sheehy Ford then moved to dismiss under

Federal Rules of Civil Procedure 12(b)(2) and 12(b)(3), arguing that personal jurisdiction and

venue were improper. ECF No. 8 (“MTD”). Wright opposed the motion, arguing that even if

Sheehy Ford were correct, transfer rather than dismissal would be the appropriate remedy. ECF
No. 9 (“Opp’n”) at 2, 11–13. Sheehy Ford replied, maintaining that dismissal was warranted.

ECF No. 10 (“Reply”) at 6–7.

       Legal Standard

       A motion to dismiss under Rule 12(b)(2) tests whether the Court may exercise personal

jurisdiction over the defendant. The plaintiff bears “the burden of establishing a factual basis for

the exercise of personal jurisdiction.” Crane v. New York Zoological Soc., 894 F.2d 454, 456

(D.C. Cir. 1990). The D.C. Circuit has held that absent jurisdictional discovery or an evidentiary

hearing on jurisdiction, a plaintiff can carry her burden by making “a prima facie showing” of

personal jurisdiction. Mwani v. bin Laden, 417 F.3d 1, 7 (D.C. Cir. 2005) (citation omitted). To

do so, a plaintiff need not “adduce evidence that meets the standards of admissibility reserved for

summary judgment and trial.” Urban Inst. v. FINCON Servs., 681 F. Supp. 2d 41, 44 (D.D.C.

2010). Instead, “she may rest her arguments on the pleadings,” bolstered by affidavits and other

written materials. Id. That said, she “cannot rest on bare allegations or conclusory statements.”

GTE New Media Servs., Inc. v. Ameritech Corp., 21 F. Supp. 2d 27, 36 (D.D.C. 1998). Rather,

she “must allege specific facts connecting each defendant with the forum.” Id.

       Since the parties have not taken jurisdictional discovery or requested an evidentiary

hearing, the Court “must resolve factual disputes in favor of the plaintiff.” Livnat v. Palestinian

Auth., 851 F.3d 45, 57 (D.C. Cir. 2017) (internal citations omitted). Yet it “need not accept

inferences drawn by plaintiffs if such inferences are unsupported by the facts.” Id. Additionally,

the Court “may receive and weigh affidavits and any other relevant matter to assist it in




                                                 2
determining the jurisdictional facts.” Triple Up Ltd. v. Youku Tudou Inc., 235 F. Supp. 3d 15, 20

(D.D.C. 2017). 1

       Analysis

       A.      Personal Jurisdiction

       Personal jurisdiction is “an essential element of the jurisdiction of a district court, without

which the court is powerless to proceed to an adjudication.” Jankovic v. Int’l Crisis Grp., 494

F.3d 1080, 1086 (D.C. Cir. 2007) (cleaned up). Personal jurisdiction comes in two flavors:

general and specific. General jurisdiction allows the Court to hear any claim against the

defendant, no matter where it arises. See Livnat, 82 F. Supp. 3d at 25. Specific jurisdiction, by

contrast, allows the Court to hear only those claims that “arise[] out of or relate[] to the

defendant’s contacts with the forum.” Geier v. Conway, Homer & Chin-Caplan, P.C., 983

F. Supp. 2d 22, 31 (D.D.C. 2013). In either case, District of Columbia law must provide a

statutory basis for personal jurisdiction. See Fed. R. Civ. P. 4(k)(1)(A) 2; see also Bradley v.

DeWine, 55 F. Supp. 3d 31, 39 (D.D.C. 2014).


1
 Because the Court holds that it lacks personal jurisdiction over Sheehy Ford, it need not
determine whether venue is proper. Toumazou v. Turkish Republic of N. Cyprus, 71 F. Supp. 3d
7, 18 n.10 (D.D.C. 2014).
2
  Neither party argues that any other avenue for establishing personal jurisdiction under the
Federal Rules of Civil Procedure applies here. For example, Rule 4(k)(1)(c) allows a court to
exercise personal jurisdiction when service of a summons is specifically authorized by a federal
statute. Wright asserts claims under the ADA and FMLA, see Compl. ¶ 5, but neither statute
authorizes nationwide service of process. See Cuff v. Trans States Holdings, Inc., No. 10 C
1349, 2010 WL 2698299, at *2 (N.D. Ill. July 8, 2010) (noting that “the FMLA does not provide
for nationwide service of process so Rule 4(k)(1)(c) does not apply”); Bassett v. Sinterloy Corp.,
No. 01 C 3141, 2002 WL 1888477, at *2 (N.D. Ill. Aug. 15, 2002) (noting that “the ADA does
not provide for nationwide service of process”). Similarly, Rule 4(k)(2) allows personal
jurisdiction if, inter alia, no state court of general jurisdiction could exercise personal
jurisdiction over the defendant. But because the parties agree that Sheehy Ford’s principal place
of business is in Maryland, Rule 4(k)(2) does not apply. See Md. Code Ann., Cts. & Jud. Proc.
§ 6-102(a); Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (“With respect to a corporation,



                                                  3
       Although Wright initially alleged that the Court could assert specific personal jurisdiction

over Sheehy Ford, see Compl. ¶ 9 (citing D.C. Code § 13-423(a)(4)), she subsequently

abandoned that position, see Opp’n at 2 (“The Plaintiff does not contest [Defendant’s] contention

that the District of Columbia lacks specific personal jurisdiction over Sheehy in this case.”). The

Court thus need not consider whether specific personal jurisdiction exists.3 The Court can only

hear Wright’s case if it can assert general personal jurisdiction over Sheehy Ford.

       Two District of Columbia statutes confer general personal jurisdiction: D.C. Code

§ 13-422 and D.C. Code § 13-334. The first provision authorizes “personal jurisdiction over a

person domiciled in, organized under the laws of, or maintaining his or its principal place of

business in, the District of Columbia as to any claim for relief.” D.C. Code § 13-422. Sheehy

Ford contends—and Wright does not contest—that it is domiciled in Maryland, organized under

Delaware law, and maintains its principal place of business in Maryland. MTD at 1. As a result,

personal jurisdiction cannot rest on § 13-422.




the place of incorporation and principal place of business are ‘paradig[m] . . . bases for general
jurisdiction.’”) (citation omitted).
3
  See Toumazou v. Turkish Republic of N. Cyprus, No. 14 7170, 2016 U.S. App. LEXIS 787, at
*3 (D.C. Cir. 2016) (per curiam) (“Because the plaintiffs also expressly conceded in their brief
before this court that there is no basis for general personal jurisdiction, we do not consider that
issue.”); Simon v. Republic of Hung., 37 F. Supp. 3d 381, 426 (D.D.C. 2014) (“The plaintiffs
concede that no specific jurisdiction over Defendant [corporation] is present and, thus, rely on
the exercise of general jurisdiction”), aff’d in part, rev’d in part on other grounds, 812 F.3d 127
(D.C. Cir. 2016); Rundquist v. Vapiano SE, 798 F. Supp. 2d 102, 112–13 (D.D.C. 2011) (“The
plaintiff effectively concedes that general jurisdiction is not proper in her opposition to [the
Defendant’s] motion by arguing only that the Court should exercise jurisdiction pursuant to the
District of Columbia’s long arm statute. Consequently, if personal jurisdiction over [the
Defendant] exists, it must be based on defendant[’s] [] specific contacts with the District of
Columbia.”).




                                                 4
       The second authorizes personal jurisdiction over a foreign corporation “doing business”

in the District of Columbia. D.C. Code § 13-334(a); see also Rundquist, 798 F. Supp. 2d at 111,

111 n.7. Even so, as Sheehy Ford correctly points out, § 13-334(a) contains a “specific

jurisdictional requirement” mandating that service must “be made in the District of Columbia.”

Gorman v. Ameritrade Holding Corp., 293 F.3d 506, 514 (D.C. Cir. 2002) (quoting Everett v.

Nissan Motor Corp., 628 A.2d 106, 108 (D.C. 1993)). As a result, “a plaintiff who serves [a]

corporation by mail outside the District is ‘foreclosed from benefitting from [§ 13-334(a)’s]

jurisdictional protection.’” Id. 4 Here, service was effectuated by mail upon Sheehy Ford’s agent

in Maryland. See Compl. at 1 (specifying in the caption that service will be made on Business

Filings International Inc., located in Maryland); ECF No. 10-1 (reflecting that service was so

effected). Thus, this Court cannot exercise general personal jurisdiction over Sheehy Ford under

§ 13-334(a). Rossmann v. Chase Home Fin., LLC, 772 F. Supp. 2d 169, 172 (D.D.C. 2011)

(“Regardless of whether defendants were ‘doing business in the District,’ plaintiff may not

invoke Section 13-334(a) as the basis for personal jurisdiction against a foreign corporation

unless the corporation has been served within the District of Columbia.”). 5



4
 This service requirement is not supplanted by Rule 4(c)(4) of the D.C. Superior Court Rules of
Civil Procedure, which “appear[s] to permit service upon corporations by mail.” Gorman, 293
F.3d at 510.
5
  Wright argues that the Court should allow jurisdictional discovery if it finds personal
jurisdiction wanting. Opp’n at 2–3. “Jurisdictional discovery is justified if a party makes a
‘detailed showing of what discovery it wishes to conduct or what results it thinks such discovery
would produce.’” Bigelow v. Garrett, 299 F. Supp. 3d 34, 47 (D.D.C. 2018) (citation omitted).
Wright argues that limited discovery would show Sheehy Ford’s extensive contacts with the
District of Columbia. Opp’n at 2–3, 6–7, 9. But even if that is correct, evidence of such contacts
would do nothing to cure the service-related defect from which her claim of personal jurisdiction
suffers. Thus, the Court denies her request for jurisdictional discovery. See Bigelow v. Garrett,
299 F. Supp. 3d 34, 47–48 (D.D.C. 2018) (denying a request for jurisdictional discovery where
the information sought would not help a plaintiff establish personal jurisdiction).



                                                5
        B.      Transfer

        Rather than dismissing her case, Wright asks the Court to transfer it to the District of

Maryland. She explains that her ADA claims would become time barred were the Court to

dismiss them. Opp’n at 2, 12.

        When presented with a case in which venue is improper, 28 U.S.C. § 1406(a) instructs

district courts to “dismiss, or if it be in the interest of justice, transfer such case to any district or

division in which it could have been brought.” The decision between the two is committed to the

sound discretion of the court. Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 (D.C. Cir.

1983). 6 The interest of justice, however, generally requires transfer rather than dismissal. See

Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466–67 (1962); Braun v. United States DOI, 288

F. Supp. 3d 293, 299 (D.D.C. 2018). Although the text of § 1406(a) addresses situations in

which venue is improper, the D.C. Circuit has explained that it also applies when transfer would

remove one of several “procedural obstacles,” including “lack of personal jurisdiction.” Sinclair

v. Kleindienst, 711 F.2d 291, 294 (D.C. Cir. 1983); see also Naartex, 722 F.2d at 789; Freedman

v. Suntrust Banks, Inc., 139 F. Supp. 3d 271, 282 (D.D.C. 2015). 7


6
 This Circuit’s precedent also requires the Court to determine that a potential transferee court
would have personal jurisdiction over all defendants. Fam v. Bank of Am. NA (USA), 236
F. Supp. 3d 397, 410 (D.D.C. 2017); see also Coltrane v. Lappin, 885 F. Supp. 2d 228, 235
(D.D.C. 2012) (citing Sharp Elecs. Corp. v. Hayman Cash Register Co., 655 F.2d 1228, 1230
(D.C. Cir. 1981)).
7
  Even if this were not the case, the Court would still possess the power to transfer this case
pursuant to 28 U.S.C. § 1631. See, e.g., Jovanovic v. US-Algeria Bus. Council, 561 F. Supp. 2d
103, 112 n.4 (D.D.C. 2008) (“The law of this Circuit also holds that sua sponte transfers
pursuant to 28 U.S.C. § 1631 are committed to the discretion of the District Court where no party
has moved to transfer a case brought in the wrong jurisdiction.”). Indeed, the D.C. Circuit has
strongly suggested that a district court must sua sponte transfer a case over which it lacks
personal jurisdiction to a court where jurisdiction would be proper when doing so would be in
the interest of justice. See Hill v. U.S. Air Force, 795 F.2d 1067, 1070–71 (D.C. Cir. 1986); see
also Ingersoll-Rand Co. v. United States, 780 F.2d 74, 80 (D.C. Cir. 1985) (observing that



                                                     6
        Here, both personal jurisdiction and venue would be proper in the District of Maryland. 8

See Williams v. GEICO Corp., 792 F. Supp. 2d 58, 62–63 (D.D.C. 2011) (explaining that venue

in an ADA action is proper, among other places, where the alleged unlawful employment

practice occurred); Weber v. Gen. Motors Corp., No. CIV. JFM-00-1397, 2000 WL 1481647, at

*1 (D. Md. Aug. 17, 2000) (citing Md. Code Ann., Cts. & Jud. Proc. § 6-102(a)). Thus, transfer

to that district is appropriate if it is in the interest of justice.

        The Court has little trouble concluding that transfer of this case to the District of

Maryland is in the interest of justice. As discussed above, Wright alleges—and Sheehy Ford

does not contest—that her ADA claims would be time-barred if the Court dismissed them. In

Sinclair, the D.C. Circuit reversed a district court that refused to transfer a case after finding it

lacked personal jurisdiction. 711 F.2d at 293 n.2. The Sinclair court emphasized that transfer

was “particularly appropriate” because “without a transfer the cause of action would be barred by

the running of the applicable statute of limitations.” Id. at 294; see also Freedman, 139

F. Supp. 3d at 284 (applying Sinclair to transfer where dismissal for lack of personal jurisdiction

would render claims time-barred). Similarly, transfer is appropriate here. 9




“[u]nder 28 U.S.C. § 1631 (1982), where a court finds that it lacks jurisdiction, it must transfer
such action to the proper court, if such transfer is in the interest of justice”).
8
  Although Sheehy Ford seeks outright dismissal, it does not appear to contest that personal
jurisdiction and venue would be proper in the District of Maryland. See MTD at 3–5, 6 n.1;
Reply at 1–3, 5, 7, 7 n.1. Nor does Wright. See Opp’n at 2, 4, 9, 11–12.
9
  Sheehy Ford argues, citing several cases that are not binding on the Court, that dismissal is
warranted because Wright must have known that Maryland was the proper forum for her claims.
MTD at 5–6; Reply at 6–7. But at least one court in this District has explicitly rejected
substantially the same argument. See Freedman, 139 F. Supp. 3d at 284–85 (rebuffing the
argument that transfer was inappropriate because the plaintiff “knew or should have known that
[she] filed suit in the wrong jurisdiction” (alteration in original) (citation omitted)). This Court
similarly finds this argument unpersuasive given the relevant case law explained above.


                                                       7
       Conclusion and Order

       For all the above reasons, Defendant’s Motion to Dismiss, ECF No. 8, is GRANTED IN

PART and DENIED IN PART. It is further ORDERED that this case is hereby

TRANSFERRED to the District of Maryland.


       SO ORDERED.

                                                       /s/ Timothy J. Kelly
                                                       TIMOTHY J. KELLY
                                                       United States District Judge

Date: February 28, 2020




                                            8